Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19   PageID.1   Page 1 of 32



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
Nancy Moore, Robert C. Semczak,     )
Guardian of the Estate of Theresa   )
Michalak, and Janet Aprile,         )
individually and on behalf of all   )
others similarly situated,          )
                                    )
   Plaintiffs,                      ) Case No. _____________
                                    )
v                                   ) Hon. ____________________
                                    )
Auto Club Group, Auto Club          )
Services, Auto Club Insurance       )
Association, MemberSelect Insurance )
Company, and Fremont Insurance      )
Company,                            )
                                    )
   Defendants.                      )
__________________________________________________________________
                     CLASS ACTION COMPLAINT

                       JURY TRIAL DEMANDED
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19          PageID.2   Page 2 of 32



                PLAINTIFFS’ CLASS ACTION COMPLAINT

      Plaintiffs Nancy Moore, Robert C. Semczak, Guardian of the Estate of

Theresa Michalak, and Janet Aprile (“Plaintiffs”), individually and on behalf of all

others similarly situated, through the undersigned attorneys, upon personal

knowledge as to their own acts and status, and upon information and belief based

upon the investigation of counsel as to the remaining allegations, allege as follows.

                               I. INTRODUCTION
      1.     This is a class action brought by Plaintiffs on behalf of all individuals

(the Class) who received allowable expenses in the form of family provided/non-

agency provided attendant care benefits under the Michigan Automobile No-Fault

Insurance Act (“Act”) from the Auto Club Group, Auto Club Services, Inc., Auto

Club Insurance Association, MemberSelect Insurance Company, or Fremont

Insurance Company (“Defendants”) during the class period.

      2.     The Act, Subsection 3107(1)(a) says that an injured person is entitled

to recover “allowable expenses” consisting of “all reasonable charges incurred for

reasonably necessary products, services and accommodations for an injured

person’s care, recovery or rehabilitation.” These benefits are payable for life and

without regard to any “cap” or “ceiling.”

      3.     Courts have interpreted allowable expenses to include both unskilled

and skilled in-home attendant care and nursing services. As with any allowable


                                            1
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19         PageID.3    Page 3 of 32



expense, these services must be “reasonably necessary” and the amount claimed

must be a “reasonable charge.”

      4.     Court decisions have made it clear that in-home attendant care and

nursing services rendered by family, friends, and neighbors of the injured person are

compensable under the Act. The no fault benefit lets injured accident victims hire

outside help or employ family members, so that the injured person can remain at

home rather than be institutionalized.

      5.     Regarding the reasonableness of the charges, several court decisions

hold that it is appropriate to consider commercial rates charged by professional

agencies for similar services. In Sharp v Preferred Risk Mutual Ins Co, 142 Mich

App 499 (1985), the Court of Appeals said: “[C]omparison to rates charged by

institutions provides a valid method for determining whether the amount of an

expense was reasonable and for placing a value on comparable services performed

[by family members].” Pursuant to this concept, claims for family-provided

attendant care are frequently based upon the commercial rate that would be charged

by a professional agency rendering the same services.

      6.     This case only involves the “reasonable charge” element of attendant

care benefits. There is no issue as to whether the care was reasonably necessary, or

related to the auto accident; whether the charge was actually incurred, adequately

supported or timely filed; nor any other common defense to a PIP claim. To be sure,

                                         2
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19          PageID.4   Page 4 of 32



Defendants have approved all the no-fault claims for attendant care benefits,

for all class members, for the entirety for the class period, and Defendants have

issued payment on the claims, albeit at an improper, unreasonable and low

hourly rate.

      7.       Since at least 2011 and through the present, Defendants engaged in a

systematic underpayment of family provided/non-agency provided attendant care

benefits (“Benefits”) through the use of a series of reports they falsely claimed were

valid surveys of commercial agency payment rates for attendant care providers.

      8.       Defendants contracted for and obtained the reports (“P&M Survey”)

through a third-party accounting firm, Plante Moran, LLP.

      9.       Defendants’ use of the reports resulted in improper underpayment of

family provided/non-agency provided attendant care claims, which do not meet the

Act’s requirements.

      10.      Defendants’ key employees involved in obtaining the reports have

testified under oath, or otherwise acknowledged that the reports were false and

misleading relative to paying Benefits.

      11.      Plante Moran, LLP key employees testified under oath as to problems

with the reliability and accuracy of the P&M Survey. The deficiencies render the

reports inadequate for purposes of calculating and payment of Benefits.

      12.      Moreover, upper management of Defendants were aware of the false

                                          3
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19           PageID.5   Page 5 of 32



and misleading nature of the reports, instructed Plante Moran LLP to develop the

reports, including to create multiple versions and, by the plan and scheme of upper

management, knowingly kept information about the deficient nature of the P&M

Survey from its claims adjusters and claims managers to ensure Benefits were paid

at artificially and improperly low rates in violation of the Act.

      13.    Defendants’ actions represent a common policy, course of action and

conduct; it was uniformly applied to all class members; it violated the Act and

amounts to a breach of contract for the same reasons; and caused all class members

the same injury – underpayment of Benefits.

      14.    For the reasons set forth herein, Plaintiffs challenge Defendants’ use of

the P&M Survey to calculate the hourly rates paid in adjusting their, and other class

members’’, claims for Benefits.

                                    II. PARTIES

      A.     PLAINTIFFS

      15.    Plaintiff Nancy Moore is a resident and citizen of Las Vegas, Nevada.

She was insured under a AAA Michigan No-Fault insurance policy. She was injured

in an automobile accident on June 23, 1982, and her PIP claim was adjusted by AAA.

Upon information and belief, her benefits, which are being paid currently and into

the foreseeable future, were calculated using the P&M Survey.

      16.    Plaintiff Robert C. Semczak, Guardian of the Estate of Theresa


                                           4
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19          PageID.6   Page 6 of 32



Michalak is a resident and citizen of Novi, Michigan. Ms. Michalak was insured

under a AAA Michigan No-Fault insurance policy. She was injured in an automobile

accident on November 19, 1974 and her PIP claim was adjusted by AAA. Upon

information and belief, her benefits, which are being paid currently and into the

foreseeable future, were calculated using the P&M Survey.

      17.    Plaintiff Janet Aprile is a resident and citizen of Lake Orion, Michigan.

She was insured under a AAA Michigan No-Fault insurance policy. She was injured

in an automobile accident on January 21, 2005, and her PIP claim was adjusted by

AAA. Upon information and belief, his benefits, which are being paid currently and

into the foreseeable future, were calculated using the P&M Survey.

      B.     DEFENDANTS

      18.    Defendant, Auto Club Group, domiciled at 1 Auto Club Drive,

Dearborn, Michigan 48126, is a Michigan Corporation and provides several

automobile services to its customers including insurance through Auto Club

Insurance Association, MemberSelect, and other property and casualty subsidiaries

which primarily underwrite automobile insurance policies.

      19.    Defendant Auto Club Group owns 100% of the shares of Auto Club

Services, Inc.

      20.    Defendant Auto Club Services, Inc., is domiciled at 1 Auto Club Drive,

Dearborn, Michigan 48126, and is a Michigan Profit Corporation.


                                          5
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19         PageID.7   Page 7 of 32



      21.      Auto Club Services, Inc., is Attorney-in-Fact for Auto Club Insurance

Association.

      22.      Defendant Auto Club Insurance Association, domiciled at 1 Auto Club

Drive, Dearborn, Michigan 48126, is a Michigan Property and Casualty Reciprocal

Insurance Company licensed to conduct business in Michigan.

      23.      Auto Club Insurance Association writes personal lines property and

casualty coverage and is a licensed insurer in the states of Illinois, Michigan,

Minnesota, Nebraska, New Hampshire, New York, North Dakota, Pennsylvania and

Wisconsin.

      24.      Auto Club Insurance Association owns 100% of MemberSelect

Insurance Company.

      25.      MemberSelect Insurance Company, domiciled at 1 Auto Club Drive,

Dearborn, Michigan 48126, is a Michigan Insurance Company licensed to conduct

business in Michigan.

      26.      MemberSelect Insurance Company is a capital stock company which

means it is an insurance company owned by its stockholders, the Auto Club

Insurance Association, rather than policyholders.

      27.      Fremont Insurance Company (formerly known as Fremont Mutual

Insurance Company), domiciled at 933 E Main Street, Fremont, Michigan 49412, is

a Michigan Insurance Company licensed to conduct business in Michigan.

                                          6
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19          PageID.8    Page 8 of 32



      28.    Auto Club Insurance Association owns 100% of Fremont Insurance

Company.

      29.    According to Auto Club Group, when referring to insurance and the

other services it offers, “members typically view the product or service as being a

“AAA” product or service.

      30.    Defendants typically identify themselves to the Class in several ways:

as AAA on their letterhead; as AAA Insurance/MemberSelect Insurance Company

and AAA on the policies of insurance; as AAA and MemberSelect Insurance

Company on checks; and at other times collectively as “Auto Club Insurance.”

                       III. JURISDICTION AND VENUE
      31.    The Court has subject matter jurisdiction over Plaintiffs’ class claims

pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d), because the

combined claims of the proposed Class Members exceed $5,000,000 and because

Defendants are citizens of different states than Plaintiffs, and there are at least one

hundred members of the putative class. Further, in determining whether the $5

million amount in controversy requirement of 28 U.S.C. § 1332(d)(2) is met, the

claims of the putative class members are aggregated. 28 U.S.C. § 1332(d)(6).

      32.    This Court has personal jurisdiction over each of the Defendants

because they are headquartered, and regularly conduct business in this District.

      33.    Venue is proper in this District pursuant to: (1) 28 U.S.C. § 1391(b)(2)


                                          7
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19           PageID.9   Page 9 of 32



in that a substantial part of the events or omissions giving rise to Plaintiffs’ claims

occurred in this District; and (2) 28 U.S.C. § 1391(b)(3) in that Defendants are

subject to personal jurisdiction in this District.

      34.     All conditions precedent to this action have occurred, been performed,

or have been waived.

                          IV. FACTUAL ALLEGATIONS
      35.     During the relevant period, members of the Classes (defined below)

throughout the United States received Michigan No-Fault PIP benefits from

Defendants.

      36.     Each class member shares certain common facts, including for

example: (1) they are or were receiving Michigan No-Fault PIP benefits from a

Defendant under a Michigan No-Fault automobile insurance policy or otherwise

under the law during the class period; (2) at all relevant times, Defendants were

required to comply with the Act and controlling case law as the insurer responsible

for the PIP claims; and (3) Defendants used the deficient P&M Survey to determine

and pay class member Benefits, all without disclosure to class members.

      37.     Plaintiffs and members of the Classes suffered an injury in fact caused

by the improper no-fault benefit claims handling and payments as set forth in this

Complaint.




                                            8
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19       PageID.10    Page 10 of 32




      A.     BACKGROUND OF THE MICHIGAN AUTOMOBILE NO-FAULT
             INSURANCE ACT, MICH. COMP. LAWS § 500.3101, ET SEQ.

      38.    Michigan adopted the No-Fault Automobile Insurance Act, Mich.

Comp. Laws § 500.3101, et seq, with a goal “to provide victims of motor vehicle

accidents assured, adequate, and prompt reparation for certain economic losses.”

Shavers v Attorney General, 402 Mich. 554, 267 N.W.2d 72 (1978).

      39.    The principle section of the No-Fault Act establishing benefits

available to an injured person is Mich. Comp. Laws § 500.3107 requiring insurers

to pay for “Allowable expenses consisting of all reasonable charges incurred for

reasonably necessary products, services and accommodations for an injured person’s

care, recovery, or rehabilitation.”

      40.    The No-Fault Act is remedial in nature and is to be liberally construed

in favor of those it intends to benefit: the accident victims. Burke v. Warren, 105

Mich. App. 556, 307 N.W.2d 89 (1981).

      41.    Medical and rehabilitation expenses have always been at the core of the

No-Fault System. The early goal of the No-Fault System was “compensation of

injured persons, adequately, promptly, and without regard to fault for medical

expenses, wage loss and rehabilitation expenses.”1




1
 No Fault Insurance After Three Years, A Report to the Governor, Insurance Bureau
of Michigan Department of Commerce, October 6, 1976.
                                        9
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19      PageID.11   Page 11 of 32



      42.   Attendant care benefits are allowable expenses under Mich. Comp.

Laws § 500.3107 and are recoverable even when provided by an injured person’s

family members. Van Marter v. American Fidelity Fire Ins. Co., 114 Mich. App.

171, 318 N.W.2d 679 (1982).

      43.   Under the No-Fault Act, an insurance company is responsible to

compensate family members and friends who provide attendant care services “to the

same extent as they would be if the services had been rendered by someone other

than” the family member or friend. Van Marter, 114 Mich. App. at 178-79, 318

N.W.2d at 683. To do otherwise would “penalize both the injured insured and his

family for providing care which would otherwise be performed by a less

personalized health care industry.” Van Marter, 114 Mich. App. at 181, 318 N.W.2d

at 683.

      44.   Under the Act, an insurance company must pay a family member a

reasonable amount for nursing services rendered at home. Manley v. D.A.I.I.E., 425

Mich. 140, 388 N.W.2d 216 (1986).

      45.   Attendant care expenses are presumed to be provided at their

reasonable market value. Manley v. D.A.I.I.E, 127 Mich. App. 444, 339 N.W.2d 205

(1986). “The relevancy of agency rates in determining a reasonable rate for home

care has long been implied in Michigan jurisprudence.” Hardrick v Auto Club Ins.

Ass’n, 294 Mich. App. 651, 701, 819 N.W.2d 28, 55 (2011).

                                       10
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19           PageID.12   Page 12 of 32



      46.    To establish a right to payment, the claimant must present the insurance

company with “reasonable proof of the fact and the amount of loss sustained.” Mich.

Comp. Laws § 500.3142. The No-Fault Act “requires only reasonable proof of loss,

not exact proof.” Williams v. AAA Mich., 250 Mich. App. 249, 267, 646 N.W.2d

476, 485 (2002).

      47.    When reasonable proof of the loss and the amount of the claimed

benefit has been received, the insurance company has a duty to investigate on its

own if it wishes to challenge the amount of benefits owed. Id.

      B.     DEFENDANTS’ USE OF A DEFECIANT SURVEY TO
             IMPROPERLY PAY ATTENDANT CARE AT ARTIFICIALLY
             LOW RATES

      48.    Defendants failed to comply with their obligation to properly evaluate

and pay Benefits under the Act, and instead, hired an accounting firm to assemble a

so-called “survey” of attendant care providers (the P&M Survey) that has no

scientific or statistical validity, and is deceptive and misleading.

      49.    By Defendants’ design, the P&M Survey was intentionally misapplied

to improperly and artificially lower the class members’ family provided/non-agency

provided PIP benefits in violation of the Act.

      50.    Prior litigation and discovery have confirmed that the P&M Survey was

created at the direction of AAA company lawyer, Daniel Siefer and AAA Vice

President Michael Stewart. There was no requirement under the law to create, design


                                           11
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19          PageID.13    Page 13 of 32



or use a survey to pay PIP benefits. Defendants’ use of the P&M Survey was not

dependent on any class members’ actions, decision or other input from any class

member.

       51.      The use of the P&M Survey raises several problems, all of which apply

to the class.

       52.      First, Plante Moran, LLP Accountant, Sharon Filas, the author of the

P&M Survey testified under oath that the surveys she conducted in 2008 and 2011,

were not actually surveys and lacked valid statistical authority and thus, it did not

accomplish what AAA purports it was intended to do.

       53.      Second, the P&M Survey does not represent a proper evaluation of no-

fault benefits as required by law, including a lack of overtime wages for hours

worked in excess of 40 hours per week and other non-cash compensation.

       54.      Furthermore, as testified by AAA Director of Casualty Claims in

Michigan, Sandra Carlson, AAA never adjusted the rates after 2011, but instead,

used old, stale rates from the P&M Survey when adjusting PIP claims of class

members.

       55.      Third, and perhaps worse than anything, there are at least two versions

of the P&M Survey – one was provided to adjusters with lower hourly rates and

another version provided only to a select group of upper management, and not

available to adjusters and managers, that provided for higher hourly rates. Those

                                           12
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19         PageID.14    Page 14 of 32



higher hourly rates, at a minimum, should have been applied to Plaintiffs’ and the

class members’ claims for benefits.

      56.    The above-described conduct represents a companywide policy for

systematic use in paying Benefits to its insureds.         Specifically, Defendants’

implemented use of the P&M Survey in a systematic and uniform manner, on all

class members, in the same manner and for the same reason.

      57.    The effects of Defendants’ wrongful and systematic conduct were

experienced by all class members, and it caused the same injury – underpayment of

Benefits otherwise admittedly owed by Defendants.

      58.    Therefore, a class wide remedy is appropriate; including requiring

Defendants to conduct a valid PIP benefit valuation in compliance with the Act for

all class members, and pay back improperly denied Benefits and other damages to

the class.

                     V. FRAUDULENT CONCEALMENT
      59.    The Michigan Legislature has seen fit to create certain exceptions to

statutes of limitations. One such exception is the fraudulent-concealment rule found

in Mich. Comp. Laws § 600.5855, which provides:

      If a person who is or may be liable for any claim fraudulently conceals
      the existence of the claim or the identity of any person who is liable for
      the claim from the knowledge of the person entitled to sue on the claim,
      the action may be commenced at any time within 2 years after the
      person who is entitled to bring the action discovers, or should have
      discovered, the existence of the claim or the identity of the person who
                                         13
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19        PageID.15    Page 15 of 32



      is liable for the claim, although the action would otherwise be barred
      by the period of limitations.

Doe v. Roman Catholic Archbishop of Archdiocese of Detroit, 264 Mich. App. 632,
642, 692 N.W.2d 398 (2004).

      60.    Defendants’ conduct amounts to employment of artifice, a plan to

prevent inquiry, an effort to escape investigation, and mislead or hinder acquirement

of information disclosing a right of action by class members against Defendants for

the Benefits at issue in this case.

      61.    Defendants’ acts of obtaining the P&M Survey for use as a replacement

for paying reasonable charges at reasonable rates; use of two different survey

versions in adjusting PIP claims; withholding and suppressing use of the version

providing for the higher rates by its adjusters and from its insureds; and not

disclosing the use of the improper and invalid P&M Survey to its insureds; were of

an affirmative character, misrepresentations and fraudulent. Tonegatto v. Budak, 112

Mich. App. 575, 583, 316 N.W.2d 262 (1982), quoting De Haan v. Winter, 258

Mich. 293, 296, 241 N.W. 923 (1932).

      62.    Defendants’ fraud amounted to active engagement, concealment and an

arrangement or contrivance of an affirmative character designed to prevent

subsequent discovery of the harm and cause of action by its insured, the class. They

thereby concealed the existence of a claim for underpaid Benefits.




                                         14
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19         PageID.16   Page 16 of 32



      63.    Accordingly, Mich. Comp. Laws § 600.5855 applies in this case and

the statute of limitations must be extended beyond the one-year rule normally

applicable to PIP claims under the No-Fault Act for all class members accordingly.

                     VI. CLASS ACTION ALLEGATIONS
      63.    Rule 23(a) ensures that the named Plaintiffs are appropriate

representatives of the class whose claims they wish to litigate. The Rule's four

requirements—numerosity, commonality, typicality, and adequate representation—

“effectively ‘limit the class claims to those fairly encompassed by the named

plaintiff's claims.’ ” General Telephone Co. of Southwest v. Falcon, 457 U.S. 147,

156, 102 S.Ct. 2364, 72 L.Ed.2d 740 (1982) (quoting General Telephone Co. of

Northwest v. EEOC, 446 U.S. 318, 330, 100 S.Ct. 1698, 64 L.Ed.2d 319 (1980)).

      64.    Plaintiffs bring this action individually and as representatives of all

similarly situated PIP benefit recipients, pursuant to Federal Rule of Civil Procedure

23, on behalf of the below-defined Classes:

      Attendant Care PIP Benefits Class: All individuals who received
      attendant care benefits from Defendants at a home health aide rate
      during the Class Period.

      Attendant Care Catastrophic Injury Sub Class: All individuals who
      received attendant care benefits from Defendants at a rate higher than a
      home health aide during the Class Period. 2

2
  The “Class Period” will be calculated based on the filing date of Plaintiffs’
Complaint and the No-Fault one-year statute of limitations, and the Court’s ruling
on the application of Michigan’s Fraudulent Concealment rule under MCL
600.5855.
                                      15
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19          PageID.17    Page 17 of 32




      Attendant Care Bad Faith State Law Sub Class: All individuals who
      received attendant care benefits from Defendants during the Class
      Period while residents of states providing for bad faith claims, including
      Alaska, Arizona, Arkansas, California, Colorado, Florida, Georgia,
      Hawaii, Idaho, Indiana, Iowa, Kentucky, Nevada, New Mexico, North
      Carolina, Oklahoma, Pennsylvania, Rhode Island, South Carolina,
      Texas, Vermont, West Virginia and Wisconsin. 3

Excluded from the above-defined Classes are Defendants and their affiliates,

parents, subsidiaries, employees, officers, agents, and directors; any judicial officers

presiding over this matter and the members of their immediate families and judicial

staffs. Also excluded are individuals who received attendant care from commercial

agencies or providers (that is by non-family members or friends).

      65.    Plaintiffs reserve the right to modify or amend the definitions of the

proposed classes before the Court determines whether certification is appropriate.

      66.    Class Representative Nancy Moore suffered a severe spinal cord injury

in a June 23, 1982, automobile accident resulting in quadriplegia that requires 24-

hour attendant care. Ms. Moore’s claim for attendant care benefits was adjusted

using the Defendants’ internal policies and procedures that required use of the P&M

Survey undervaluing her claim for benefits.

      67.    Class Representative Theresa Michalak suffered a severe traumatic



3
 The legal issues for these class members’ bad faith claims are sufficiently similar,
or identical, such that the criteria for a sub-class under Rule 23 case law is met and
warranted.
                                            16
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19         PageID.18   Page 18 of 32



brain injury in a November 19, 1974, automobile accident resulting in cognitive and

emotional deficits that require ongoing attendant care services. Ms. Michalak’s

claim for attendant care benefits was adjusted using the Defendants’ internal policies

and procedures that requires use of the P&M Survey undervaluing her claim for

benefits.

       68.    Class Representative Janet Aprile suffered physical injuries in a

January 21, 2005, automobile accident resulting in a need for ongoing attendant care

services. Ms. Aprile’s claim for attendant care benefits was adjusted using the

Defendants’ internal policies and procedures that require use of the PM Survey

undervaluing her claim for benefits.

       69.    Typicality – Federal Rule of Civil Procedure 23(a)(3). This test

“limit[s] the class claims to those fairly encompassed by the named plaintiffs'

claims.” In re American Med. Sys., Inc., 75 F.3d 1069, 1082 (6th Cir.1996) (citation

and quotation omitted). The named class representatives meet the criteria for

typicality.

       70.    Typicality does not mean the same claims or facts. Senter v. General

Motors Corp., 532 F.2d 511, 525 n. 31 (6th Cir. 1976), cert. denied, 429 U.S. 870,

97 S.Ct. 182, 50 L.Ed.2d 150 (1976): “[t]o be typical a representative's claim need

not always involve the same facts or law, provided there is a common element of

fact or law.” 75 F.3d at 1078.

                                         17
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19        PageID.19    Page 19 of 32



      71.    Here, typicality requires a class representative with family-provided

attendant care benefit claims that were approved and paid by Defendants using rates

calculated from the P&M Survey. Furthermore, Plaintiffs’ claims are typical of the

claims of the other members of the Classes because, among other things, all Class

members were comparably injured through Defendants’ uniform misconduct

described above.

      72.    To be sure, there are no defenses available to Defendants that are unique

to individual Plaintiffs, such as problems with claims being submitted, inadequate

proof of injury or care, denied claims, etc. All class members’, and each class

representative’s, claims for non-agency provided attendant care were properly filed

and accepted as such by Defendants, and they were approved and paid by

Defendants. The only disputes involve the hourly rate Defendants.

      73.    Certification of Plaintiffs’ claims for class-wide treatment is

appropriate because Plaintiffs can prove the elements of their claims on a class-wide

basis using the same evidence as would be used to prove those elements in individual

actions alleging the same claims.

      74.    Numerosity – Federal Rule of Civil Procedure 23(a)(1). The

members of the Classes are so numerous that their individual joinder herein is

impracticable. On information and belief, Class members number in the tens of

thousands. The precise number of Class members and their addresses are presently

                                         18
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19         PageID.20   Page 20 of 32



unknown to Plaintiffs, but may be reasonably ascertained from Defendants’ records

and files. Similarly, Class members may be notified of the pendency of this action

by mail, email, internet postings, and/or publication.

      75.    Commonality and Predominance – Federal Rules of Civil

Procedure 23(a)(2) and 23(b)(3). Cases involving statutes and contracts are

particularly well-suited for class treatment because the class members face the same

common questions of fact and law. Mich Ass’n of Chiropractors v. Blue Cross Blue

Shield of Mich., 300 Mich. App. 551, 834 N.W.2d 148 (2013); Thompson v. Cmty.

Ins. Co., 213 F.R.D. 284, 292 (S.D. Ohio 2002)(citing Kleiner v. First Nat'l Bank of

Atlanta, 97 F.R.D. 683, 691 (N.D.Ga. 1983) (“[C]laims arising from interpretations

of a form contract appear to present the classic case for treatment as a class action,

and breach of contract cases are routinely certified as such.”); Peters v. Cars to Go,

Inc., 184 F.R.D. 270 (W.D.Mich.1998).

      76.    Defendants utilize a form insurance contract. Furthermore, as required

in Michigan, all no-fault insurance contracts must comply with the Michigan No-

Fault statute. Thus, Defendants’ legal obligations to its insureds under the No-Fault

Act and its insurance contract is identical for all class members.

      77.    Defendants utilize standard attendant care PIP claim adjustment

processes and rules, as testified by AAA Director of Casualty Claims in Michigan,

Sandra Carlson.

                                         19
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19      PageID.21       Page 21 of 32



      78.   The Defendants use a standardized process manual for adjusting PIP

claims called the Claims Reference Library (“CLR”).

      79.   The CLR was designed to ensure consistent results by Defendants’

adjusters when adjusting PIP claims and adherence to the no-fault law.

      80.   The CLR governed Defendants’ adjusters work relative to adjusting

family provided attendant care benefits for all class members, including how to pay

family provided attendant care rates as required by the Michigan No-Fault Act.

      81.   Defendants’ CLR, or other rules to be uncovered in discovery, mandate

use of the P&M Survey by all AAA adjusters when adjusting any claim for family-

provided attendant care benefits. The Supreme Court has held that if a company is

charged with use of a biased procedure or evaluation method, such as Defendants’

CLR and P&M Survey as alleged here, that “clearly would satisfy the commonality

and typicality requirements of Rule 23(a)”, for a class or persons “who might have

been prejudiced” by the procedure or method. Wal-Mart Stores, Inc., v Dukes,

564 U.S. 338, 353, 131S.Ct. 2541, 180 L.Ed.2d 374 (2011).

      82.   Predominance is a question of efficiency. See Amchem Products, Inc.

v. Windsor, 521 U.S. 591, 615–16, 117 S.Ct. 2231, 138 L.Ed.2d 689 (1997);

Committee Notes to 1966 Amendment to Fed.R.Civ.P. 23; William B. Rubenstein,

2 Newberg on Class Actions § 4:49 (5th ed. 2012). The predominance inquiry asks

“Is it more efficient, in terms both of economy of judicial resources and of the

                                        20
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19           PageID.22     Page 22 of 32



expense of litigation to the parties, to decide some issues on a class basis or all issues

in separate trials? Butler v. Sears, Roebuck & Co., 702 F.3d 359, 362 (7th Cir. 2012),

cert. granted, judgment vacated, 569 U.S. 1015 (2013), and judgment reinstated, 727

F.3d 796 (7th Cir. 2013).

      83.    A class action is the more efficient procedure for determining liability

and damages in a case such as this, involving a defective P&M Survey used to

calculate Benefits for tens of thousands of insureds, yet not a cost to any one of them

large enough to justify the expense of an individual suit.

      84.    Common questions of law and fact existing as to all Class members

predominate over questions affecting only individual Class members. Such common

questions of law or fact include:

             a.     Whether Defendants’ use of the P&M Survey amounted to a
                    violation of the Michigan no-fault Act or case law;
             b.     Whether Defendants’ use of the P&M Survey amounted to a
                    breach of contract;
             c.     Whether the P&M Survey was a valid tool for adjusting class
                    members’ attendant care benefits;
             d.     If Defendants’ use of the P&M Survey was valid, why were there
                    two versions – one with higher rates than the other; and was
                    Defendants’ use of the two versions proper under the No-Fault
                    Act and insurance contract;
             e.     Whether Defendants’ management improperly withheld or
                    otherwise suppressed the version of the survey providing for
                    higher attendant care benefit rates from claims adjusters and its
                    insured;

                                           21
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19         PageID.23    Page 23 of 32



             f.     Whether the P&M Survey resulted in undervaluing of PIP
                    benefits for class members;
             g.     If Defendants’ use of the P&M Survey caused harm to class
                    members, what remedy is required;

             h.     Whether an injunction is warranted;

             i.     Whether Mich. Comp. Laws § 600.5855 fraudulent concealment
                    law applies to extend the statute of limitations;
             j.     Whether Defendants are liable for damages, and if so, the
                    amounts of such damages; and
             k.     Whether Plaintiffs and the Class members are entitled to any
                    other remedy or relief, including an award of attorneys’ fees and
                    12% interest under the No-Fault Act.

      85.    Defendants engaged in a common course of conduct giving rise to the

legal rights sought to be enforced by Plaintiffs, on behalf of themselves and the other

Class members. Similar or identical violations, business practices, and injuries are

involved, and insurance policy rights – especially those involving PIP benefits under

Michigan’s No-Fault Act – involve uniform, objective questions of law and fact,

both for the prosecution and for the defense. Individual questions, if any, pale by

comparison, in both quality and quantity, to the numerous common questions that

predominate in this action. Thus, the elements of commonality and predominance

are both met.

      86.    For the named Plaintiffs and absent class members, the witnesses,

contracts, AAA documents, Plante Moran documents, agency rates, and the payment

of family-provided attendant care benefits based on the P&M survey(s) for class

                                          22
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19          PageID.24    Page 24 of 32



members’ during the class period will all include the same evidence. Thus, the

elements of commonality and predominance are both met.

      87.      If Defendants prevail on the common question(s) at issue in this

putative class action, they will be exonerated and insulated against all class members

who do not opt out from this action, thus demonstrating the predominance element

– as a matter of efficiency – is met and certification is warranted.

      88.      Typicality – Federal Rule of Civil Procedure 23(a)(3). Typicality

requires a class representative who is receiving non-agency provided attendant care

benefits that were approved and paid by Defendants using rates calculated from the

P&M Survey. Each named class representatives meet the criteria for typicality, and

representatives Moore and Semczak meet the criteria for the sub class definitions,

and are thus typical.

      89.      Plaintiffs’ claims are typical of the claims of the other members of the

Classes because, among other things, all Class members were comparably injured

through Defendants’ uniform misconduct described above. Further, there are no

defenses available to Defendants that are unique to individual Plaintiffs, such as

problems with claims being submitted, inadequate proof of injury or care, denied

claims, etc.

      90.      All class members’, and each class representative’s, claims for family-

provided attendant care were properly filed and accepted as such by Defendants, and

                                           23
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19         PageID.25    Page 25 of 32



they were approved and paid by Defendants. The only disputes involve the hourly

rate Defendants used.

      91.    This reasoning is consistent with Sixth Circuit case law holding that

“[n]o matter how individualized the issue of damages may be,” determination of

damages “may be reserved for individual treatment with the question of liability tried

as a class action,” In re Whirlpool Corp. Front-Loading Washer Prod. Liab. Litig.,

722 F.3d 838, 854 (6th Cir. 2013)(citing Sterling v. Velsicol Chem. Corp., 855 F.2d

1188, 1197 (6th Cir.1988)).

      92.    Adequacy of Representation – Federal Rule of Civil Procedure

23(a)(4). Plaintiffs are adequate Class representatives because their interests do not

conflict with the interests of the other Class members they seek to represent, they

have retained counsel competent and experienced in complex class action litigation,

and they will prosecute this action vigorously. The Classes’ interests will be fairly

and adequately protected by Plaintiffs and their counsel, who are experienced class

action lawyers.

      93.    Superiority – Federal Rule of Civil Procedure 23(b)(3). A class

action is superior to any other available means for the fair and efficient adjudication

of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages suffered by each of the Plaintiffs and

the other members of the Classes are relatively small – several dollars per hour –

                                          24
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19           PageID.26    Page 26 of 32



compared to the burden and expense that would be required to individually litigate

their claims against Defendants, so it would be impracticable for Class members to

individually seek redress for Defendants’ wrongful conduct. Even if Class members

could afford individual litigation, the court system could not. Individualized

litigation would create a potential for inconsistent or contradictory judgments and

increase the delay and expense to all parties and the court system. By contrast, the

class action device presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision

by a single court.

       94.    Particular Issues – Federal Rule of Civil Procedure 23(c)(4). In the

event unforeseen issues preclude class certification under Fed.R.Civ.P. 23(b)(3), the

case is still appropriate for class certification under Fed.R.Civ.P. 23(c)(4), as to the

particular issues of liability.

                              VII. CLAIMS ALLEGED

         COUNT I - VIOLATIONS OF THE MICHIGAN NO FAULT
                    AUTOMOBILE INSURANCE ACT
       95.    Plaintiffs incorporate the above paragraphs as if fully set forth herein.

       96.    Plaintiffs have standing to pursue a cause of action for violation of the

Michigan No-Fault Act because Plaintiffs and members of those Classes receive PIP

benefits under the Act from Defendants’, they suffered an injury-in-fact and lost

money as a result of Defendants’ actions as set forth herein.

                                           25
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19          PageID.27    Page 27 of 32



      97.     Plaintiffs are entitled to insurance under a policy of insurance issued by

Defendants or otherwise entitled to automobile no-fault insurance benefits through

Defendants.

      98.     Plaintiffs were involved in motor vehicle accidents.

      99.     As a result of the motor vehicle accidents Plaintiffs sustained personal

injuries and incurred allowable expenses including attendant care expenses.

      100. Plaintiffs complied fully with the terms of the automobile insurance

policies and/or the requirements of the No-Fault Act and Defendants have failed to

properly pay allowable expenses consisting of non-agency provided attendant care

benefits due Plaintiffs under the Michigan No Fault Automobile Insurance Act, Mich.

Comp. Laws §500.3101, et seq.

      101. Consequently, Plaintiffs seek all available damages and relief to which

they are entitled under the Michigan No-Fault Act, including: underpaid or unpaid

attendant care benefits and interest, and reasonable attorneys’ fees and costs.

 COUNT II - BREACH OF CONTRACT AND BREACH OF THE IMPLIED
        COVENANT OF GOOD FAITH AND FAIR DEALING
      102. Plaintiffs incorporate the above paragraphs as if fully set forth herein.

      103. The above conduct amounts to a breach of each class members’

insurance contract for which Defendants are liable.

      104. Likewise, under Michigan state contract law, “[w]here a party to a

contract makes the manner of its performance a matter of its own discretion, the law
                                          26
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19         PageID.28   Page 28 of 32



does not hesitate to imply the proviso that such discretion be exercised honestly and

in good faith.” Burkhardt v. City Nat'l Bank of Detroit, 57 Mich.App. 649, 226

N.W.2d 678, 680 (1975).

      105. Defendants’ conduct amounts to a breach of the implied covenant of

good faith and fair dealing in that they knowingly used the deficient P&M Survey in

adjusting class members’ claims for Benefits without good faith, or express authority

within the contract.

      106. Consequently, Plaintiffs seek all available damages and relief to which

they are entitled under Michigan contract and remedy law.

                       COUNT III - UNJUST ENRICHMENT
      107. Plaintiffs incorporate the above paragraphs as if fully set forth herein.

      108. In the event it is determined that no contract rights exist for the wrongs

alleged herein, the above conduct amounts to unjust enrichment of Defendants at

class members’ expense.

      109. Consequently, Plaintiffs seek all available damages and relief to which

they are entitled under Michigan unjust enrichment and remedy law.

            COUNT IV - BAD FAITH BREACH OF CONTRACT
      110. Plaintiffs incorporate the above paragraphs as if fully set forth herein.

      111. Through the conduct described in this Complaint, Defendants engaged

in unfair claim settlement practices prohibited in several states and for example, by,


                                         27
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19           PageID.29     Page 29 of 32



Nev. Rev. Stat. § 686A.310, including by not limited to: (a) misrepresenting

pertinent facts or insurance policy provisions relating to coverage at issue; (b) failing

to adopt and implement reasonable standards for the prompt investigation and

processing of claims; (c) failing to effectuate prompt, fair and equitable settlement

of claims in which Defendants’ liability has become clear; (d) compelling Plaintiffs

to investigate this litigation to recover amounts due under the Policies by offering

substantially less than the amounts ultimately recovered in actions brought by such

insureds, when the insureds have made claims for amounts reasonable similar to the

amounts ultimately recovered; (e) attempting to compel and coerce Plaintiffs to

abandon claims by threatening to cancel the Policies; (f) failing to comply with the

provisions of Nev. Rev. Stat. §§687B.310 to 687B.390 or 678B.410; and (g) failing

to provide reasonable explanation of the basis for denial of Plaintiffs’ claims; (h)

advising an insured or claimant not to seek legal counsel; (i) misleading an insured

or claimant concerning any applicable statute of limitations.

      112. As a direct and proximate result of the acts of Defendants, Plaintiffs

have been injured.

      113. Implied in the Policies is a covenant that Defendants would act in good

faith and deal fairly with Plaintiffs and that Defendants would do nothing to interfere

with the rights of Plaintiffs to receive the benefits of the Policies, and that Defendants




                                           28
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19           PageID.30     Page 30 of 32



would give the same level of consideration to the interests of Plaintiffs as Defendants

give to their own interests.

       114. In breach of this covenant, Defendants did the things and committed

the acts described in this Complaint for the purpose of consciously and unreasonably

withholding from Plaintiffs the rights and benefits to which Plaintiffs were entitled

under the Polices without any legitimate basis for doing so and without considering

the interests of Plaintiffs to the same extent as Defendant considered its own

interests.

       115. The acts of Defendants are inconsistent with the reasonable

expectations of their insureds, are contrary to established practices and legal

requirements, and constitute bad faith.

       116. Defendants’ unreasonable conduct described in this Complaint was and

is despicable and was done to vex and injure Plaintiffs with a willful and conscious

disregard for Plaintiffs’ rights, constituting oppression, fraud and/or malice.

Defendants ignored Plaintiffs’ interests and concerns, consciously placed its own

economic interests first, with the intent to injure Plaintiffs. Plaintiffs, therefore, are

entitled to recover all attorney’s fees reasonable incurred in efforts to obtain Policy

benefits that wrongfully were withheld in bad faith by Defendants and to recover

punitive damages from Defendants in an amount sufficient to punish Defendants and

make an example of Defendants in order to deter similar conduct in the future.

                                           29
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19        PageID.31    Page 31 of 32



                      VIII. DEMAND FOR JURY TRIAL
      Plaintiffs demand a trial by jury of all claims in this Complaint so triable.

Plaintiffs also respectfully request leave to amend this Complaint to conform to the

evidence, if such amendment is needed for trial.

                          IX. REQUEST FOR RELIEF
      WHEREFORE, Plaintiffs, individually and on behalf of the Classes proposed

in this Complaint, respectfully request that the Court enter judgment as follows:

      A.     Declaring that this action is a proper class action, certifying the Class
             and subclass requested herein, designating each of the respective
             Plaintiffs as Class Representatives, and appointing the undersigned
             counsel as Class Counsel;
      B.     Declaring the use of the P&M Survey to be in violation of the Michigan
             No-Fault Act and case law and ordering corrective measures to be
             taken, including but not limited to Defendants conducting a proper
             calculation of the PIP benefits owed to each class member using a legal
             benefit calculation method;

      C.     Ordering Defendants to pay actual damages to Plaintiffs and the other
             members of the Classes;

      D.     Ordering Defendants to pay statutory damages, as provided by the
             applicable Michigan statutes invoked above, to Plaintiffs and Class
             Members;

      E.     Ordering Defendants to pay restitution to Plaintiffs and the other
             members of the Classes;

      F.     Ordering Defendants to pay attorneys’ fees and litigation costs;

      G.     Ordering Defendants to pay both statutory and pre- and post-judgment
             interest on any amounts awarded; and
      H.     Ordering such other and further relief as may be just and proper.


                                         30
Case 2:19-cv-10403-DPH-MKM ECF No. 1 filed 02/08/19    PageID.32   Page 32 of 32




Dated: February 8, 2019            Respectfully submitted,

                                   SOMMERS SCHWARTZ, P.C.

                                   By: /s/ Jason J. Thompson
                                   Jason J. Thompson (P47184)
                                   Kevin J. Stoops (P64371)
                                   Rod Johnston (P80337)
                                   One Towne Square, 17th Floor
                                   Southfield, Michigan 48076
                                   (248) 355-0300
                                   jthompson@sommerspc.com
                                   kstoops@sommerspc.com
                                   rjohnston@sommerspc.com

                                   LISS, SEDER & ANDREWS, P.C.
                                   Nicholas S. Andrews (P42693)
                                   39400 Woodward Ave., Suite 200
                                   Bloomfield Hills, MI 48304
                                   248.647.9700
                                   nandrews@lissfirm.com

                                   Attorneys for Plaintiffs and
                                   the Putative Classes




                                     31
